Case: 13-12501    Date Filed: 01/05/2015   Page: 1 of 3




                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-12501
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:13-cv-00367-CEH-DAB



GLORIA J. HOEGH,

                                                Plaintiff - Appellant,

versus

EMERSON R. THOMPSON,
Judge, Ninth Judicial Circuit Court for Orange County, FL,
CYNTHIA Z. MACKINNON,
Judge, Ninth Judicial Circuit for Orange County, FL,
WILLIAM D. PALMER,
Judge, Fifth District Court of Appeals,
VINCENT G. TORPY, JR.,
Judge, Fifth District Court of Appeals,
KERRY I. EVANDER,
Judge, Fifth District Court of Appeals,

                                                Defendants - Appellees.
              Case: 13-12501     Date Filed: 01/05/2015    Page: 2 of 3


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (January 5, 2015)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Gloria Hoegh brought a complaint in the United StatesDistrict Court for the

Middle District of Florida against a number of Florida state circuit and district

judges (Defendants), styled as a 42 U.S.C. § 1983 action. Hoegh sought review of

the conduct of a state court foreclosure action brought by Credit-Based Asset

Servicing and Securitization, LLC, expressly referencing a provision of the Florida

Constitution that she believes was violated by Defendants. The district court

dismissed the complaint after concluding that it lacked subject matter jurisdiction

under Rooker v. Fidelity Trust Co., which holds that a district court does not have

jurisdiction to review judgments of state courts of competent jurisdiction based on

purported constitutional violations. See 263 U.S. 413, 415–16, 44 S. Ct. 149, 150

(1923).

      We review dismissal of a complaint by the district court for lack of subject

matter jurisdiction de novo. Miccosukee Tribe of Indians of Fla. v. United States,




                                          2
              Case: 13-12501    Date Filed: 01/05/2015   Page: 3 of 3


EPA, 105 F.3d 599, 602 (11th Cir. 1997). The district court properly applied

Rooker and therefore did not err. Accordingly, we affirm the dismissal.

      AFFIRMED.




                                        3